RUSSELL, Judge
(Concurring in the result).
I agree with my brethren that the change complained of was a “major” change, that, as a matter of due process, required a new preferral pursuant to the mandate of R.C.M. 603(d).
The gravamen of the disobedient conduct charged in the original specification was virtually identical to the disobedient conduct charged in the changed specification. However, the shift in focus from one written order to another changed the essential character of the original charge. Examination within the four corners of the two orders clearly reveals that the proofs for notice, legality, applicability to the accused and punitiveness would be substantially different for- each. Therefore, given the last minute nature of this major variance, the accused was not fairly placed on notice of the actual offense that he was to defend against.
I write separately to state my views regarding the jurisdictional implications of the changed specification. As Senior Judge Werner implies in the majority opinion, R.C.M. 603 lumps as “major” both those changes involving due process with those involving jurisdictional defects. Upon defense objection, the rule dictates the remedy of a new preferral for any major change, whether or not the major change is so profound as to deprive the court of jurisdiction. In other words, the rule operates here to require a new preferral, even if jurisdiction is intact and a mere delay in trial would suffice to cure prejudice from a lack of fair notice.
Therefore, inasmuch as this case is governed by the simple dictate of R.C.M. 603, no useful purpose is served by exploring the maze of pre-rule common law that sought to define when a changed specification deprives a court-martial of jurisdiction. Moreover, I do not share my brothers concern, in dicta, that United States v. Cooper-Tyson, 37 M.J. 481 (C.M.A.1993), may be interpreted to establish a new rule of “immaculate referral” that would serve to waive real jurisdictional defects. Cooper-Tyson, a guilty plea ease, is not instructive in the case at bar. I see it as simply applying the doctrine of waiver to a nonjurisdictional due process claim. See generally United States v. Wilkins, 29 M.J. 421, 424 (C.M.A.1990) (referral is a jurisdictional prerequisite).